Court of Appeals
                           Sixth Appellate District of Texas

                                       JUDGMENT


In re: Lumbermen's Underwriting Alliance                    Original Mandamus Proceeding

No. 06-13-00108-CV                                   Opinion delivered by Justice Carter, Chief
                                                     Justice Morriss and Justice Moseley
                                                     participating.

        As stated in the Court’s opinion of this date, Relator’s petition for writ of mandamus is
conditionally granted. The trial court is directed to vacate its previous order of September 17,
2013, insofar as it relates to assertions of privilege and to conduct further proceedings in
accordance with this opinion. We are confident the trial court will promptly comply, and our
writ will issue only if it does not.

                                                      RENDERED JANUARY 16, 2014
                                                      BY ORDER OF THE COURT
                                                      JOSH R. MORRISS, III
                                                      CHIEF JUSTICE

ATTEST:
Debra K. Autrey, Clerk